DETAILED ACTION

   				Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-15, in the reply filed on 12-13-21 is acknowledged.
Claim 1 is allowable. The restriction requirement of Group I and II, as set forth in the Office action mailed on 10-28-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claim 16, directed to Group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter	
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-15 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a first signal line and a second signal line provided in the laminate, extending along a transmission direction, and including parallel extending portions extending in parallel or substantially in parallel with each other; a first ground conductor and a second ground conductor provided in the laminate and sandwiching the first signal line and the second signal line in a laminating direction of the plurality of base material layers; and a plurality of interlayer connection conductors provided in the laminate and connecting the first ground conductor to the second ground conductor; wherein the plurality of interlayer connection conductors are arrayed in the transmission direction, and are disposed at least between the first signal line and the second signal line in the parallel extending portions; the first ground conductor includes a first opening and a second opening; the second ground conductor includes a third opening and a fourth opening; the first opening and the third opening extend continuously along the parallel extending portions, and are disposed between the first signal line and the second signal line in the parallel extending portions when viewed from the laminating direction; and the second opening and the fourth opening are 
Claims 16-20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 16 in combination as claimed, including:
forming a first signal line and a second signal line extending along a transmission direction and including parallel extending portions extending in parallel or substantially in parallel with each other, a first ground conductor, and a second ground conductor on at least one of a plurality of base material layers; an opening forming step of forming a first opening and a second opening extending in the transmission direction in the first ground conductor, and forming a third opening and a fourth opening extending in the transmission direction in the second ground conductor; a laminate forming step of forming, after the conductor forming step and the opening forming step, a laminate by laminating the plurality of base material layers such that the first ground conductor and the second ground conductor sandwich the first signal line and the second signal line and by heat pressing the plurality of base material layers that are laminated; and an interlayer conductor forming step of connecting the first ground conductor to the second ground conductor and forming the plurality of interlayer connection conductors arrayed in the transmission direction in any of the plurality of base material layers; wherein the first opening and the third opening are disposed between the first signal line and the second signal line in the parallel extending portions when viewed from the laminating direction; the second opening and the 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 16 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20060071739-A1 US-6674347-B1 US-6624729-B2 US-6483714-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848